Citation Nr: 0726691	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
January 1982.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a 10 percent evaluation 
for residuals of a fracture of the right (major) navicular 
wrist.  

The evidence of record reasonably raises a claim of 
entitlement to service connection for carpal tunnel syndrome, 
secondary to service-connected residuals of a right wrist 
fracture.  The Board notes that the veteran also filed a 
claim for a temporary total rating due to surgery on his 
right wrist.  The issues of service connection for residuals 
of a right wrist fracture, and entitlement to a temporary 
total rating are not currently on appeal and are referred to 
the RO for further action.  


FINDING OF FACT

The veteran is right hand dominant; wears a brace; and has 45 
degrees dorsiflexion, 25 degrees palmar flexion, 10 degrees 
radial deviation, and 10 degrees ulnar deviation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a right wrist fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 4.71a, 
Diagnostic Code 5299-5010, 5215 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Pursuant to an August 2006 Board remand, the RO issued VCAA 
notice in August 2006 letter.  The notice letter informed the 
veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  

A May 2007 correspondence provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board is denying 
the appellant's claim, and as there is no indication that any 
notice deficiency reasonably affects the outcome of this 
case, the Board finds that any VCAA notice deficiency is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The veteran's service medical records, VA treatment records, 
VA examinations, and private treatment records have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  

The Board notes that the veteran submitted an April 2007 VA 
operative report for a right carpal tunnel release after the 
claim had been certified to the Board without a waiver of RO 
consideration.  When the AOJ receives evidence relevant to a 
claim properly before it that is not duplicative of evidence 
already discussed in the statement of the case (SOC) or 
supplemental statement of the case (SSOC), it must prepare an 
SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) 
(2006).  However, a generation of an SSOC is only required 
when the received evidence is pertinent to the issues on 
appeal.  The issue of entitlement of service connection for 
carpal tunnel syndrome secondary to the veteran's service-
connected residuals has been referred to the RO, and the 
Board observes that the veteran also submitted a claim for a 
temporary 100 percent rating for surgery to his wrist due to 
carpal tunnel syndrome .  Because the operative report does 
not address the veteran's right wrist symptomatology, and 
appears to be relevant to claims referred to the RO, the 
Board will not address the operative report in the current 
appeal.  The Board finds that the record is complete, that 
the preparation of an SSOC was not necessary, and the case is 
ready for review.

B.  Law and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.
 

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (2006).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability. 38 C.F.R. § 4.45 (2006).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2006).

The veteran was assigned a 10 percent evaluation under 
Diagnostic Code 5299-5010. See 38 C.F.R. § 4.27 (2006) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  Arthritis due to 
trauma is rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).  Degenerative arthritis is rated 
based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved. 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  In the absence of limitation 
of motion, a 10 percent evaluation is assigned with x-ray 
evidence of involvement of two or more major joints; a 20 
percent rating is assigned with x- ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations. 
Id.  For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are consider 
major joints. 38 C.F.R. § 4.45 (2006).  Multiple involvements 
of the interphalangeal, metacarpal and carpal joints of the 
upper extremities are considered groups of minor joints. Id.

Normal range of wrist motion is defined as follows: from 0 
degrees to 70 degrees of dorsiflexion (extension); from 0 
degrees to 80 degrees of palmar flexion; from 0 degrees to 20 
degrees of radial deviation; and, from 0 degrees to 45 
degrees of ulnar deviation. 38 C.F.R. § 4.71, Plate I.

Limitation of motion of the wrist is evaluated under 
Diagnostic Code 5215.  See 38 C.F.R. § 4.71, 5215 (2006).  
Limitation of motion of the wrist (major or minor) is rated 
as 10 percent disabling when palmar flexion is limited in 
line with the forearm, or when dorsiflexion is less than 15 
degrees.  Id.  Diagnostic Code 5215 does not provide for a 
rating in excess of 10 percent.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability. 38 C.F.R. § 4.14 
(2006). However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition. See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

An October 2001 VA examination of the right wrist reflects 
tenderness over the radial aspect of the carpal navicular.  
The veteran had 55 degrees dorsiflexion, 20 degrees radial 
deviation, and 45 degrees ulnar deviation with pain at the 
extremes.  Some diminished grip and grasp was noted.  The 
Board notes that the VA examination report reflects 215 
degrees palmar flexion; however, this appears to be a 
typographical error. 

An April 2003 private treatment report from Dr. S.H.L. 
reflects a diagnosis of scaphoid nonunion advance collapse of 
the right wrist.  Dr. S.H.L. noted that the veteran had tried 
to continue to work as a truck driver, but had increased 
difficulties due to his right wrist and his right knee.  

A May 2003 VA examination of the right wrist reflects 
significant tenderness over both the dorsal and volar aspects 
of the navicular.  The veteran had 40 degrees dorsiflexion, 
40 degrees palmar flexion, 10 degrees radial deviation, and 
15 degrees ulnar deviation.  Sensation and circulation were 
normal.  The veteran wore a forearm and hand splint.  He 
reported that he had to stop driving a semi truck, which he 
and done for a number of years, due to the increased 
symptoms.  

A review of the claims file was completed in conjunction with 
a March 2007 VA examination.  The claims file documented an 
old injury to the right wrist with a nonunion.  X-rays 
document degenerative changes.  The claims file also noted 
carpal tunnel syndrome and a positive nerve conduction study 
that was done for right carpal tunnel syndrome.  The VA 
examiner stated that the veteran had persistent right wrist 
pain which had worsened.  He had arthritis and carpal tunnel 
syndrome with numbness, tingling, and paraesthesias.  He had 
trouble with repetitive use, gripping, and grabbing with the 
right hand.  Physical examination shows that the veteran is 
right handed.  He wore a brace for assistance.  The veteran 
had been disabled from his normal job as a truck driver 
because of his right hand.  He had difficulty doing normal 
daily activity with his right hand.  There was tenderness and 
soreness to palpation.  The veteran had 45 degrees 
dorsiflexion, 25 degrees palmar flexion, 10 degrees radial 
deviation, and 10 degrees ulnar deviation. There was pain 
throughout range of motion.  The examiner stated that 
repetitive use caused increased aching, pain, soreness, 
tenderness, and fatigability, but that no change was noted in 
the office examination. He stated that any other range of 
motion was speculative.  Flare-ups occurred with any attempt 
at repetitive use, pushing, and pulling with the right wrist.  
On examination, the veteran had a positive Phalen's and 
Tinel's tests and had some diminished sensation of the median 
nerve to the right wrist.  The veteran was diagnosed with 
nonunion to the right carpal scaphoid with arthritis and 
right carpal tunnel syndrome.  

VA treatment records show that the veteran has a history of a 
right scaphoid fracture with nonunion and degenerative 
changes with chronic pain in the wrist. (See VA Treatment 
Records, March 2003 to April 2007.)  A September 2006 note 
shows that the veteran had approximately 20 degrees of 
extension to 30 degrees of flexion in the right wrist with 
pain at the radial styloid and radial carpal articulation.  
The veteran was diagnosed with carpal tunnel syndrome at that 
time.  He had an EMG which demonstrated evidence of median 
nerve compression at the wrist.  A March 2007 note shows that 
the veteran used a right arm sling to relieve pain. VA 
treatment records show that in April 2007, the veteran had a 
right carpal tunnel release and right-sided proximal row 
carpectomy to relieve pressure from the median nerve at the 
wrist and remove arthritic bones from the wrist.  April 2007 
VA post-operative notes showed that the veteran could move 
all digits.  He had continuing complaints of pain in the 
right wrist. 

The medical evidence of record shows that the veteran has had 
increasing pain in the right wrist and decreasing range of 
motion.  The veteran has arthritis in the right wrist, 
confirmed by x-ray evidence, and he currently has 45 degrees 
palmar dorsiflexion and 25 degrees palmar flexion, with pain 
throughout range of motion.  He has increased pain, 
fatigability, and weakness with repetitive use.  Although the 
evidence shows that the veteran's right wrist disability has 
increased, the veteran is not entitled to a higher rating 
under Diagnostic Code 5299-5010 or Diagnostic Code 5215. 

The veteran was assigned a 10 percent evaluation under 
Diagnostic Code 5299-5010 for limitation of motion, confirmed 
painful motion, which would otherwise be noncompensable under 
the appropriate diagnostic codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010 (2006).  The veteran is not 
entitled to a higher evaluation under Diagnostic Code 5299-
5010 arthritis, where his disability does not involve two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations. See 38 C.F.R. §§ 
4.45, 4.71a, Diagnostic Code 5003 (2006).

The Board has considered whether a higher rating is available 
under Diagnostic Code 5215 for limitation of motion of the 
wrist.  Evaluation of the veteran's disability under 
Diagnostic Code 5215 would not result in a higher evaluation, 
as the veteran has already been awarded the equivalent of the 
maximum 10 percent schedular rating for limitation of motion 
of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2006).  The veteran may not be assigned a separate 
evaluation under Diagnostic Code 5215 limitation of motion, 
where his 10 percent evaluation under Diagnostic Code 5299-
5010 already contemplates limitation of motion with painful 
motion.   See Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994).

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. §§ 
4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  However, the functional loss due to pain has already 
been considered in the veteran's assigned 10 percent 
evaluation.  Further, where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  

Absent a finding of ankylosis, a higher evaluation is not 
warranted under Diagnostic Code 5214 for favorable or 
unfavorable ankylosis of the wrist.  The veteran has not been 
diagnosed with ankylosis, and has had at least some range of 
motion of the right wrist at all times of record during the 
pendency of this appeal.

A separate rating under Diagnostic Codes 5216-5230 for 
ankylosis or limitation of motion of single or multiple 
digits of the hand is not warranted, where the evidence does 
not reflect such limitation of motion of the fingers of the 
hand due to the veteran's service-connected residuals.  The 
Board notes that April 2007 VA post-operative notes show that 
the veteran was able to move all digits



The Board is aware that the veteran is shown to have 
paresthesis, weakness, and other neurological symptoms in the 
right wrist.  No evidence has been submitted, however, that 
attributes these symptoms to his service connected right 
wrist disability.  Rather, these symptoms have been related 
to his currently non-service connected carpal tunnel 
syndrome.  Again, the issue of service connection for carpal 
tunnel syndrome has been referred to the RO.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the veteran is currently unemployed and suffers 
from significant nonservice-connected disabilities.  The 
Board finds that the service-connected wrist disability, 
while clearly affecting his ability to work, is fully 
contemplated in his current evaluation under the rating 
schedule.  The service-connected wrist disability does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Therefore, this disability does not 
warrant referral for an extra-schedular evaluation.


C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's disability warrants a higher rating evaluation.  
The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

An increased rating for residuals of a right wrist fracture, 
in excess of 10 percent, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


